                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION

CANDICE M. HUGHES,                            :
                                              :
       Plaintiff,                             :
                                              :
v.                                            :         Case No. 1:19-CV-233 (LAG)
                                              :
TYSON FOODS, INC.,                            :
                                              :
       Defendant.                             :
                                              :
                                            ORDER
       Pro se Plaintiff Candice Hughes filed a Complaint and moved for leave to proceed in
forma pauperis (IFP) on December 20, 2019. (Docs. 1, 3.) On January 6, 2020, the Court
granted Plaintiff leave to proceed IFP but dismissed her Complaint as frivolous under 28
U.S.C. § 1915(e)(2). (Doc. 4.) Because it appeared that Plaintiff might state a claim if her
Complaint were more carefully drafted, the Court granted Plaintiff leave to file a motion to
amend her complaint. (Id. at 4.) Plaintiff responded to the Court’s order on February 5, which
response the Court accepted as motion to amend and granted on February 27, allowing
Plaintiff to file an amended complaint by March 30. (Doc. 6.) The Court warned that failure
to fully and timely comply with the Court’s order may result in dismissal without prejudice.
(Id. at 3.) Plaintiff filed an Amended Complaint against Defendant Tyson Foods, Inc. on
March 27. (Docs. 6, 8.) For the reasons stated below, Plaintiff’s Amended Complaint is
DISMISSED without prejudice as frivolous under 28 U.S.C. § 1915(e)(2).
                                     LEGAL STANDARD
       Because Plaintiff has been granted leave to proceed IFP, the Court must review of her
Amended Complaint pursuant to 28 U.S.C. § 1915(e). Section 1915(e)(2)(B) provides that an
IFP action shall be dismissed, at any time, if it is frivolous or malicious, fails to state a claim,
or seeks monetary relief from a defendant immune from such relief. “Dismissal for failure to
state a claim is appropriate if the complaint’s factual allegations fail to state a claim for relief
that is ‘plausible on its face.’ ” Jacobs v. Blando, 592 F. App’x 838, 840 (11th Cir. 2014) (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim is facially plausible “when the plaintiff
pleads factual content that allows the court to draw a reasonable inference that the defendant
is liable for the misconduct alleged.” Id.
        As a general rule, “[p]ro se pleadings are held to a less stringent standard than pleadings
drafted by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United States,
148 F.3d 1262, 1263 (11th Cir. 1998); see also Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“[A] pro
se complaint, however inartfully pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers and can only be dismissed for failure to state a claim if it appears
beyond doubt that the plaintiff can prove no set of facts in support of his claim which would
entitle him to relief.”). “But the leniency accorded pro se litigants does not give a court license
to serve as de facto counsel for a party or to rewrite an otherwise deficient pleading to sustain
an action.” Matthews, Wilson & Matthews, Inc. v. Capital City Bank, 614 F. App’x 969, 969 n.1
(11th Cir. 2015) (citing GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998),
overruled in part on other grounds by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).
                                            DISCUSSION
        Plaintiff’s Amended Complaint contains causes of action for discrimination under the
Americans with Disabilities Act of 1990 (ADA), Fifth Amendment, “False Act,” “Fair Act,”
and Family and Medical Leave Act of 1993 (FMLA). (Doc. 8 at 3.) Plaintiff complains of
discriminatory conduct including termination of employment, failure to accommodate a
disability, retaliation, and “falsification.” (Id.)
        Plaintiff attached several documents to her Amended Complaint: (1) what appears to
be a photograph of her hand; (2) emails dated February 12 and 26, 2020 between Plaintiff and
the division director of the Enforcement Division of the Georgia State Board of Workers’
Compensation; (3) a letter dated August 1, 2017 from a Tyson Foods claims adjuster to doctor
at Hughston Clinic PC concerning Plaintiff’s worker’s compensation claim, with Plaintiff’s
notations; (4) a Notice to Employee of Offer of Suitable Employment from the Georgia State
Board of Worker’s Compensation, dated August 2, 2017, with Plaintiff’s notations; (5)
Plaintiff’s Charge of Discrimination with the Equal Employment Opportunity Commission
(EEOC), dated March 16, 2018; (6) various medical records with Plaintiff’s notations; (7) a
Notice of Charge of Discrimination from the EEOC to Defendant dated January 10, 2018;

                                                      2
(8) records from Defendant’s investigation of Plaintiff’s claim, with Plaintiff’s notations; (9)
Defendant’s response to the EEOC’s request for information, dated December 20, 2018, with
Plaintiff’s notations; (10) Plaintiff’s work attendance history report dated, with Plaintiff’s
notations; and (11) what appear to be records of driving to and from Plaintiff’s workplace
dated August 23 and 24, 2017, with Plaintiff’s notations. (Id. at 4–21, 25–42.)
       Despite the fact that the Court stressed the need to do so, Plaintiff did not “[w]rite a
short and plain statement of the claim” as instructed in Part III of the form. (See Doc. 6).
Moreover, in the section instructing Plaintiff to provide a detailed statement of the facts of
her case, Plaintiff wrote only, “I will attach my [facts] / I also have recording of misconduct
of Tyson [Foods] Inc.” (Doc. 8 at 22.) Plaintiff did not attach an additional statement of facts
explaining her claim. While Plaintiff attached numerous documents with her notations on
them, these documents and notations do not explain the facts and circumstances of Plaintiff’s
case such that the Court can conclude Plaintiff has stated a plausible claim for relief.
Accordingly, the Court finds that Plaintiff has failed to state claims under the ADA, Fifth
Amendment, “False Act,” “Fair Act,” and FMLA.
                                      CONCLUSION
       For the reasons set forth above, Plaintiff’s Amended Complaint (Doc. 8) is
DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(e)(2).

              SO ORDERED, this 30th day of April, 2020.

                                            /s/ Leslie A. Gardner
                                            LESLIE A. GARDNER, JUDGE
                                            UNITED STATES DISTRICT COURT




                                               3
